Citation Nr: 1435461	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic cervical strain, to include as seoncdary to service-connected arthritis of the right acromioclavicular joint (right shoulder).

2.  Entitlement to service connection for a bilateral knee strain, to include as secondary to service connected bilateral plantar fasciitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney at Law



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction was subsequently transferred to the Newark, NJ RO on account of the Veteran's relocation.   The matter is now before the Board.  

The Veteran requested a Board hearing, but withdrew this request in writing.  He has also waived local jurisdiction of any evidence received by VA and not considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  See June 2013 letter.

The issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2013 letter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the claims files indicates that the Veteran applied for Social Security Administration (SSA) disability benefits and was awarded the same in January 2012.  The SSA award letter indicates that the disabilities involved in the present appeal, at least in part, formed the basis of the disability benefits award.  It does not appear, however, that the RO attempted to obtain the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  It thus appears that SSA may be in possession of relevant outstanding records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for a SSA benefits and associate them with the claims file.

The Veteran seeks service connection for disability of the cervical spine and the knees.  With respect to the cervical spine, he claims that he incurred disability thereof in service, due to injury therein, as well as secondary to his service-connected disability right shoulder, which is notably service connected on the basis of the same in-service injury.  With respect to the knees, the Veteran seeks service connection as secondary to service-connected plantar fasciitis.  He was afforded VA examinations to address his claims.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.   Stefl v. Nicholson, 21 Vet. App. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)). Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

In December 2010, the Veteran was afforded a VA examination to address his knees.  The examination resulted in an assessment of bilateral knee strain, with normal X-rays.  The examiner opined that he was unable to find the etiology of the Veteran's complaints, but did cite recent VA orthopedic records disclosing indication that his knee complaints may be due to a non-service-connected low back condition.  

In April 2011, the Veteran was provided a VA examination to address his cervical spine claim.  The report of examination documents a history of post-service injury, and an assessment of "neck condition."  The examiner rendered a negative etiological opinion in regard to direct service connection, finding insufficient evidence to link the condition to service.  He did, however, note an instance of neck pain in the service records, which appeared to occur with an illness. 

The VA opinions are inadequate to decide the claims.  The December 2010 opinion does not address whether the Veteran's service-connected bilateral plantar fasciitis has either caused or aggravated any bilateral knee disability, notwithstanding its discussion of the claimed disability in relation to the Veteran's non-service-connected low back disability.  The April 2011 opinion does not address the service-connected right shoulder disability in relation to the claimed cervical spine disorder, to include by means of aggravation.  Likewise, it does not address the documented history of an in-service fall from a bunk bed.  As the examination reports do not adequately address the matter, they are inadequate and must be returned.  38 C.F.R. § 4.2.

Lastly, the Board notes that in the May 2011 rating decision on appeal, the AOJ denied entitlement to service connection for PTSD, after reopening the claim.  The Veteran was mailed notice of this determination on May 9, 2011.  On May 11, 2011, the Buffalo, NY RO received a Notice of Disagreement (NOD) "regarding PTSD claim" from the Veteran's attorney.  The record does not disclose any postmark in relation to this document, however.

Ordinarily, the NOD must be filed within one year from the date of mailing of the notice of the result of the initial review or determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  The NOD must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

With application of the "mailbox rule," the May 2012 statement from the Veteran's attorney was received within the one year appeal period following the notice of the May 2011 rating decision.  As there is no indication of any postmark on the May 2012 communication, and the RO received the NOD on May 11, 2012, effectively within the 5 day allowable grace period, the NOD is timely with respect to the issue.  38 C.F.R. §§ 20.302(a), 20.305(a).  

The Board notes that the RO reopened the claim of service connection for PTSD.  However, "[t]he Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001); see also Bernard v. Brown, 4 Vet. App. 384, 391 (1993) ( "[T]he question whether a claimant has submitted new and material evidence to reopen a claim and the question whether, upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).").

To date, a Statement of the Case (SOC) has not been issued on this issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.
Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to  38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed cervical spine disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.  Attention is directed to the service records disclosing a history of fall from a bunk, resulting in injury to the shoulder, for which service connection has been effectuated. 

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred a cervical spine disability during service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected arthritis of the right acromioclavicular joint caused a cervical spine disability?  

c)  If it is determined that any assessed disability of the cervical spine was not caused by service-connected arthritis of the right acromioclavicular joint, the examiner should opine whether it is at least as likely as not that any assessed disability of the cervical spine has been aggravated (that is, permanently worsened) by the service-connected arthritis of the right acromioclavicular joint beyond natural progression.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed bilateral knee disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion. 

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred any disability of either or both knees during service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected plantar fasciitis has caused disability of the knees?  

c)  If it is determined that any assessed disability of the knees was not caused by service-connected plantar fasciitis, the examiner should opine whether it is at least as likely as not that any assessed disability of the knees has been aggravated (that is, permanently worsened) by the service-connected plantar fasciitis beyond natural progression.  

In rendering any of these opinions, the examiner should address any altered gait resulting from plantar fasciitis, if any.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) that considers any evidence associated with the claims file since the last SSOC, and given the opportunity to respond thereto before this case is returned to the Board.

5.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. 
§ 20.302(b) (2013).


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



